PER CURIAM.
We affirm appellant’s conviction and that part of his sentence which requires restitution.
However, as to the scoresheet used in his sentencing, appellant raises three questions, only one of which we conclude to have merit. Contrary to rule 3.701(d)(5)(G), the trial court erroneously scored a 1969 escape conviction which occurred while appellant was a juvenile and more than three years prior to the present offense. Because of this error we reverse the sentence and remand for resentencing.
GLICKSTEIN, WARNER and POLEN, JJ., concur.